RECEIVED
                                                                                    Court of Appeal

i/^^'^u^i'- ^iJ^ii^ -•* f-vry^'t:"^^*~ej• -
-,, ..   -„ ... -.,.-.,.,, .,       ^_        -, " •-,-    - \   _   *—iii—^            fc43*l-J • —.'         r-1;—t         j:                    :
                                  -'''                                              "nark 5th District



                          ** .•           '               " 1*        *   V    if       *    -. ,_                                     ,....•••••



              ,1 *•;>••           i K>lCT¥-;# ';%'*'




-Tfae £tefc&^kOLtx&js '•'• ,rO;'-'?                                                     •'•":'• •'" rat It DbJx/kL:&LI^v^s




                                                                                                                                           lAN-=20-2M5


                     MojuJ-Jjcuyl^ hpid^ULm^^. Tk>o$&£0fc£ i'fftlJ/iAkL

-ia^p^e.QfiAe. \keULtlil^^mjtSlj<££^



                                     ;'^^WjjawuMU4iwaiww                             TT• -           •••••••    ••••••• •-!--.-"•    -•- -••




 ^^fei^^^
 ^SA:offe^:!:




                                                                                                                                    URT OFCFtlMINAL APPEALS

                                                                                                                                               JAN 26 2015

                                                                                                                                      Abel Acosta, Clerk      '/
                                                                                                                   V*/iJ            6     Inw c

                                                              • 'TSSSJJS&t—




              Ihej-...•fcipel.-Uuf
                        ,. . . .„..uauy. hl/MQ%: rati £& CJZ&iiktLS ihsi ihc
     tdtJLC A&^is^Gpl. €><L (jMMJretJ fa nim I/hub/ thd: Bl£j fee
    Q&£AA/LiitiG{

                 \Nhe£.tft>ajL. ftiemi'se^ teK&id&kedl JrUe^ r\ppell>kiil
    tLa Ait tine iLtouiJ': m(U }fr..L6:d#i4 J0£M$id^ ftfifcig..




                                                                                                   (kbVSC
                                         ' :   '                   •'•     • •          • ."' '' -'\ •'" ; . , .'. ' ' ' : 7 : • ' .'                        • ;'

             '•••'     :.>'••'...'!.••         '.:•'.:'   |   .'         i . . .   :'     ! , i: , |   '>•.   ;.''•, i ;,....' 'i . ',..'( ' ,' 1• ' i




    i '•   •'• •'[ • :' ;'''•"   ' ' •i• i ' - •'. ' . '•.]•>                                 -'•'*!           •           '




                      .-...;     i ; , .-                     .•            .-          • • . :.•'''                           , '' • '.!';••''              "7




1                           - •'• • -•'•••: ;- •='.-• ••••••,;                            - s,.. ....•,.'/.;.- .....;•.:,, , :;,.                                            - • • •;
                                                                                                                               ' ' •'             '•:,",'.   "1 V
                                                                                                                                                                ' *'• ,.•
                                                                                                                                                                            : -7


                                                                                                   .     .
                                                                                                                                                              r . •''
 NOTICE: THIS FORM CONTAINS SENSITIVE DATA.


                                              Unsworn Declaration
                                (Texas CivilPractice and Remedies Code, Section 132.001)

My name is: fitqiAJ^/^/
            First (j
                                                                         FWf//A
                                                                    Middle
                                                                                                         Trw»p.<rs»<
                                                                                                               \ Last

my date of birth is:              / / *? I ffgl. and
                               Month          Day           Year

my address is:             IL30 FM ^W                                     J/iahbo/Ln TtXfiS                          744fff
                       StreetAddress                                      City                       State                Zip Code
and              J/Klfc..                                     .
                   Country

My email address is                                          AV/f

C/fyou are incarcerated, you must also include the following information.)
My inmate identifying number, if any, is:                                  /) (<^Ql1^U7_                                             .
Iam presently incarcerated in:                         / JMplsfjJ X//?/r_ J/9// IJ/JiT
        J          I       i                                              rf     Corrections Unit Name

         City
             ftckskfitO                                    County
                                                                   Jar>I                           TgX^_S
                                                                                                   State
                                                                                                                         7///JY.
                                                                                                                          Zip Code


I declare under penalty of perjury that all information in the attached document titled,

      Kwinoxf k>£ A- [oO Ual/ ?*{-rAin/)At                                                                    , is true and correct.
            T\                     Name of Document                 (f



Signed in                         J AP f<                                      County,         Tzkrt ^
                                             County                                                          State

on this date:          (         / // /               l£~ .
                   Month               Day          Year



                                                                    Your Signature




Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn declaration may be
used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required bystatute or
required by a rule, order, or requirement adopted as provided by law. This provision does not apply to an
oath of office or an oath required to be taken before a specified official other than a notary public. An
unsworn declaration made under this section must be 1) in writing, 2) signed by the person making the
declaration as true under penalty of perjury and 3) in substantially the form used above.


 iTexasLawHelp.org - Unsworn Declaration, August 2012                                                                     Page 1 of1